Citation Nr: 0023556	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Restoration of a 100 percent disability evaluation for 
post operative residuals of carcinoma of the thyroid, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a bilateral radical neck dissection, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1986 and from May 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision confirmed a 10 
percent disability evaluation assigned to the service-
connected bilateral radical neck dissection and proposed to 
reduce the disability evaluation assigned to the veteran's 
service-connected hypoparathyroidism, status post total 
thyroidectomy for carcinoma, from 100 percent to 10 percent 
disabling.  This reduction was effectuated by a rating 
decision rendered in March 1994.  In August 1996, this case 
was remanded by the Board for further evidentiary 
development.  In January 2000, the Board again remanded this 
case so that a Travel Board hearing could be scheduled.  In 
May 2000, the veteran testified before a member of the Board 
sitting in New Orleans, Louisiana.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

During the veteran's May 2000 personal hearing testimony, she 
appeared to be raising claims for an increased evaluation for 
her service-connected hypoparathyroidism, status post total 
thyroidectomy for carcinoma and for service connection for 
scoliosis of the low back as secondary to her neck dissection 
residuals.  These claims are hereby referred to the RO for 
all appropriate action.


FINDINGS OF FACT

1.  The reduction in the evaluation for the service-connected 
hypoparathyroidism, status post total thyroidectomy for 
carcinoma, was based on evidence of record which showed 
improvement in this disability.

2.  The rating criteria used to evaluate muscle injury 
residuals were amended effective July 3, 1997; neither 
version is more favorable and the veteran will therefore be 
evaluated under both rating criteria following this date. 

3.  From July 29, 1993, the date of the routine scheduled VA 
examination, to July 3, 1997, the effective date of the 
change in the rating schedule for evaluating muscle injuries, 
the veteran's bilateral radical neck dissection involving 
Muscle Group (MG) XXII was manifested by moderately severe 
residuals, to include loss of muscle substance, decreased 
range of motion of the upper extremities, and loss of muscle 
strength.

4.  From July 3, 1997, the veteran's bilateral radical neck 
dissection involving MG XXII has been manifested by 
moderately severe residuals, to include loss of muscle 
substance, decreased range of motion of the upper 
extremities, and loss of muscle strength.

5.  From July 29, 2993 to July 3, 1997, the veteran's 
bilateral radical neck dissection residuals involving MG I of 
the left upper extremity were manifested by moderately severe 
residuals, to include moderate loss of muscle substance and 
loss of strength and endurance.

6.  From July 3, 1997, the veteran's bilateral radical neck 
dissection residuals involving MG I of the left upper 
extremity were manifested by moderately severe residuals, to 
include moderate loss of muscle substance and loss of 
strength and endurance.

7.  From July 29, 1993 to July 3, 1997, the veteran's 
bilateral radical neck dissection residuals involving MG I of 
the right upper extremity were manifested by moderate 
residuals, to include a moderate degree of muscle substance 
loss and some loss of strength and endurance.

8.  From July 3, 1997, the veteran's bilateral radical neck 
dissection residuals involving MG I of the right upper 
extremity were manifested by moderate residuals, to include a 
moderate degree of muscle substance loss and some loss of 
strength and endurance.

9.  The veteran's bilateral radical neck dissection residuals 
include moderate incomplete paralysis of the 11th cranial 
nerve.

10.  The veteran's bilateral radical neck dissection 
residuals include mild incomplete paralysis of all radicular 
groups of the left upper extremity.

11. The veteran's bilateral radical neck dissection residuals 
include mild incomplete paralysis of all radicular groups of 
the right upper extremity.


CONCLUSIONS OF LAW

1.  The 100 percent disability evaluation for the service-
connected hypoparathyroidism, status post total thyroidectomy 
for carcinoma from June 1, 1994 is not restored.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.344(a) & (c) (1999).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOGCPREC 3-2000 (April 10, 2000).

3.  From July 29, 1993 to July 3, 1997, the criteria for a 20 
percent disability evaluation for the service-connected 
bilateral radical neck dissection residuals involving MG XXII 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 4.40, 4.56, 
Code 5322 (1996).

4.  Following July 3, 1997, the criteria for a 20 percent 
evaluation for the service-connected bilateral radical neck 
dissection residuals involving MG XXII have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10, 4.40, 4.56, Code 5322 (1999).

5.  From July 29, 1993 to July 3, 1997, the criteria for a 20 
percent disability evaluation for the service-connected 
bilateral radical neck dissection residuals involving MG I of 
the left upper extremity have been met.38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10, 4.40, 4.56, Code 5301 (1996).

6.  From July 3, 1997, the criteria for a 20 percent 
disability evaluation for the service-connected bilateral 
radical neck dissection residuals involving MG I of the left 
upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 
4.40, 4.56, Code 5301 (1999).

7.  From July 29, 1993 to July 3, 1997, the criteria for a 10 
percent disability evaluation for the service-connected 
bilateral radical neck dissection residuals involving MG I of 
the right upper extremity have been met.38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10, 4.40, 4.56, Code 5301 (1996).

8.  From July 3, 1997, the criteria for a 10 percent 
disability evaluation for the service-connected bilateral 
radical neck dissection residuals involving MG I of the right 
upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10, 
4.40, 4.56, Code 5301 (1999).

9.  The criteria for a 10 percent disability evaluation for 
incomplete paralysis of the 11th cranial nerve have been met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 41., 4.2, 4.7, Code 8411 (1999).

10.  The criteria for a disability evaluation of 20 percent 
for mild incomplete paralysis of all radicular groups of the 
left upper extremity have been met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 41., 4.2, 
4.7, Code 8513 (1999).

11.  The criteria for a disability evaluation of 20 percent 
for mild incomplete paralysis of all radicular groups of the 
right upper extremity have been met.  38 U.S.C.A. § 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 41., 4.2, 
4.7, Code 8513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Restoration of the 100 percent 
disability for the service-connected 
hypoparathyroidism, status post total 
thyroidectomy for carcinoma


According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1999).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1999).

Initially, it is noted that the 100 percent evaluation for 
the veteran's service-connected hypoparathyroidism, status 
post total thyroidectomy for carcinoma had been in effect for 
approximately two years and seven months.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) do not apply in this case.  
In other words, the evaluation could be reduced upon 
reexamination that disclosed improvement in the disability.

The objective evidence of record indicated that the veteran 
had been hospitalized in service for papillary carcinoma of 
the thyroid in May 1990.  She underwent a total 
thyroidectomy, a bilateral modified radical neck dissection 
and anterior mediastinal dissection.  There was no evidence 
of distant metastases.  She did well postoperatively, except 
for a drop in serum calcium levels, which could cause varying 
degrees of acral paresthesias.  By December 1990, she still 
noted fatigue and a loss of stamina.  Her hypothyroidism was 
an expected but permanent result of her surgery.  She was 
noted to be taking daily calcium supplements and activated 
Vitamin D.  

The veteran was examined by VA in November 1991.  She 
complained of weakness and tingling in her arms and legs.  
She reported feeling tired all the time.  She was on 
medication for her hypothyroidism.  Her mental assessment was 
normal.  No myxedema was present.  She was taking calcium, 
Synthroid and Recalthral.  

Based upon this evidence, a rating action was issued in 
December 1991, which assigned her service-connected 
hypoparathyroidism, status post total thyroidectomy for 
carcinoma a 100 percent disability evaluation, effective 
October 26, 1991.

VA re-examined the veteran in July 1993.  She had no recent 
complaints.  Her weight was noted to 115 pounds (the maximum 
weight for the past year) and she was noted to be 
hyperactive.  Laboratory reports indicated that her T-3 RU 
and her T-4 were within normal limits.  Her TSH was high.  
The diagnosis was post operative hypoparathyroidism, status 
post total thyroidectomy for carcinoma of the thyroid.

A July 14, 1996 letter from her treating physician at Keesler 
Air Force Base noted that the veteran suffered from permanent 
hypoparathyroidism.  This had potentially serious 
consequences, such as hypocalcemic seizures, tetany and 
potentially fatal laryngospasms.  He did not indicate that 
the veteran suffered from any of these potentially serious 
residuals.

VA examined the veteran in September 1996.  She reported that 
she had been hospitalized in July 1996 for a recurrence of 
her cancer (the hospital report indicated that, while masses 
were noted on both sides of her neck, exploratory surgery and 
biopsy of the lymph nodes had ruled out a recurrence of the 
cancer).  She denied heart or lung disease, diabetes, 
epilepsy, liver or kidney disease, or hypertension.  She 
complained of numbness in her hands, feet and legs and noted 
twitching of her mouth.  She also reported headaches and a 
feeling of sluggishness.  She indicated that she had periodic 
spasms in her hands and legs and that she got nervous easily.  
The physical examination noted that her blood pressure was 
110/76, her chest was clear and her heart displayed a regular 
rate and rhythm.  There was no extremity edema and her deep 
tendon reflexes were 2+ and equal.  The laboratory reports 
indicated that her Free T4 was high.  The diagnosis was 
status post total or near total thyroidectomy for papillary 
cancer with subsequent hypoparathyroidism and a history of 
subsequent surgery for recurrence.  She had fatigability, 
nervousness and nausea.  Her mental assessment noted that she 
was pleasant but nervous.  There was no indication of mixed 
edema.  Her hypoparathyroidism appeared to be demonstrably 
active.  October 1996 laboratory results showed that her 
parathyroid hormone and calcium levels were both low.

A June 1997 VA examination noted that the veteran's T4 level 
was 1.3 and the thyroid stimulating hormone was 2.3.  Her 
calcium level was 6.4 and the TSH level was 2.3.  These 
results indicated that she was receiving the correct dose of 
Synthroid.  A nuclear medicine report noted no radioiodine 
uptake that would suggest tumor recurrence.

The veteran testified at a personal hearing before a member 
of the Board in May 2000.  During this testimony, she 
admitted at one point that her condition had probably gotten 
better after her discharge.  She indicated that she has 
numbness in her arms and legs, as well as some quivering 
around her mouth.  She had trouble sleeping due to the 
extremity numbness and would have to get up four to five 
times per night.  She also described having headaches.

The applicable regulation notes that a 100 percent disability 
evaluation is warranted for hypothyroidism manifested by 
marked neuromuscular excitability (such as convulsions, 
muscular spasms [tetany] or laryngeal stridor) plus either 
cataract or evidence of increased intracranial pressure (such 
as papilledema).  38 C.F.R. Part 4, Code 7905 (1999).

After a careful review of the evidence of record, it is found 
that restoration of the 100 percent disability evaluation for 
the service-connected hypoparathyroidism, status post total 
thyroidectomy for carcinoma is not warranted.  Initially, it 
is noted that, because the veteran's condition had not 
stabilized, the evaluation could be reduced on reexamination 
that demonstrated improvement in the disability.  In the 
instant case, the evidence did demonstrate that the veteran's 
hypoparathyroidism, status post total thyroidectomy for 
carcinoma had undergone improvement.  While she described 
some "quivering" on occasion around her mouth, there was no 
objective evidence that she suffers from marked neuromuscular 
excitability (such as convulsions, muscular spasms [tetany] 
or laryngeal stridor).  Nor was there any evidence of 
cataract or increased intracranial pressure (such as 
papilledema).  Because these complaints and symptoms have not 
been demonstrated, the evidence thus indicates that her 
condition had improved and no longer warranted the assignment 
of a 100 percent disability evaluation.  Thus, it is found 
that the reduction was justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 100 percent disability evaluation for the service-
connected hypoparathyroidism, status post total thyroidectomy 
for carcinoma.


II.  Increased evaluation for bilateral 
radical neck dissection residuals

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


FACTS

The service medical records revealed that the appellant 
underwent a bilateral radical neck dissection at the time of 
her thyroid surgery in May 1990.  A November 1991 VA 
examination noted that there was a semicircular scar on the 
anterior neck about 20 cm long and 1/4 cm wide.  This scar was 
smooth, pink in color, slightly movable and slightly tender.

A July 1993 VA examination again noted the veteran's surgical 
scar over the inferior-anterior cervical area.  There was no 
cervical adenopathy.  No significant muscle loss was noted 
bilaterally.  The diagnosis was bilateral radical neck 
dissection.

A September 1996 VA examination noted the veteran's 
complaints of neck weakness secondary to the muscle being cut 
during her inservice surgery.  She indicated that she often 
had to rest during the day because of her neck pain.  The 
objective examination noted a 10 inch curving scar over the 
anterior cervical area.  A June 1997 VA examination found 
bilateral surgical scars on the neck along with what appeared 
to be bilateral sternocleidomastoid muscle atrophy.  She had 
pain on range of motion of the cervical spine.  Forward 
flexion was to 20 degrees; extension was to 15 degrees; 
lateral flexion was to 20 degrees bilaterally; and rotation 
was to 30 degrees bilaterally.

In February 1999, the veteran was afforded an extensive VA 
muscle examination.  She complained of decreased movement of 
the left arm and shoulder with increased pain and numbness of 
the left side of the back of the neck.  She referred to low 
endurance and an inability to work.  She recounted having 
flare-ups of pain two to four times per day, which lasted 
about 30 minutes; she ranked the pain as an 8 out of 10 (with 
10 being the most painful).  Regular daily activities could 
cause a flare-up in her pain.  

The objective evaluation noted active cervical extension of 
75 degrees, with passive motion being to 77 degrees (she 
complained of pain at the ends of motion); she had 80 degrees 
of active forward flexion, with passive motion to 82 degrees.  
Active right cervical rotation was to 35 degrees (passive to 
37 degrees) and left active rotation was to 40 degrees 
(passive to 42 degrees).  Active left cervical side bending 
was to 40 degrees (passive to 42 degrees) and active right 
cervical side bending was to 40 degrees (passive to 52 
degrees).  She displayed good range of motion of the left 
upper extremity.  Active forward flexion of the left shoulder 
was to 110 degrees (passive to 110 degrees); active abduction 
was to 140 degrees (passive to 142 degrees); active internal 
rotation was to 30 degrees (passive to 32 degrees); active 
external rotation was to 15 degrees (passive was to 18 
degrees).  She complained of moderate pain at the ends of 
these ranges of motion.  Left active elbow flexion was to 110 
degrees (passive to 112 degrees); she had 92-93 degrees lack 
of full range of extension.  The left wrist displayed 80 
degrees of active motion and 82 degrees of passive motion.  
Wrist extension was to 6 degrees actively and to 62 degrees 
passively.

The veteran also displayed some restrictions of the right 
upper extremity.  Active forward flexion was to 165 degrees 
(passive to 168 degrees); active abduction was to 155 degrees 
(passive to 158 degrees); active internal rotation was to 40 
degrees (passive to 43 degrees); active external rotation was 
to 22 degrees (passive to 25 degrees).  She experienced 
minimal pain at the ends of these ranges of motion.  The 
right elbow joint revealed 100 degrees of active motion 
(passive to 125 degrees); extension lacked 92-93 degrees full 
range of motion.  Active right wrist flexion was from 40-45 
degrees (passive to 47 degrees); active extension was to 35 
degrees (passive to 38 degrees).

Muscle strength was measured as follows:  cervical spinal 
flexor muscle groups were graded as -3/5; cervical spine 
extensor muscle groups were graded as 3/5; cervical spinal 
rotators were graded as 3+-4/5; cervical spine left rotators 
were graded as 3/5; the left scalenus muscle was graded as 
3/5 and the right scalenus muscle group was graded as 3+-4/5.

Left upper extremity strength was measured as follows:  
forward flexors and internal rotators were graded as 3-3+/5; 
joint abductors were graded as 3 to -3/5; external rotators 
were graded as 2+ to -3/5; elbow flexors were graded as 3+ to 
-4/5.  Hand grip was graded as 4/5 and the wrist extensors 
were -4/5.

Right upper extremity strength was as follows:  shoulder 
forward flexors were graded as 3/5; internal rotators were 3+ 
to 3/5; abductors were 3+/5; external rotators were -3 to 
3/5.  

Reflexes were as follows:  left biceps jerk C5-6 was 3 to -
3/5; wrist flexors were 3/5 and C6-7.  The triceps brachialis 
at C6-7 was graded as 3 to 3+/5.  The veteran experienced 10 
to 20 percent decreased sensation within the left upper 
extremity, posterior C7-8, T1 dermatomal area, as well as a 
30 to 50 degrees decreased sensation within the left upper 
extremities, anterolateral C5, 6, 7, and 8 dermatomal areas.  
She was evaluated as having an 80 percent decreased sensation 
on the anterolateral and posterior left upper extremities C4 
dermatomal area.  The right upper extremity showed a biceps 
jerk at C5-6 graded as 3+/5 and a triceps brachialis at C6-7 
graded as 4+/5.  The wrist extensors were graded as -4/5 and 
C7-8 and the flexors were graded as 4/5.  She had a 10 
percent decreased sensation within the right upper extremity 
posterior C7-8 dermatomal area, a 20 to 30 percent decreased 
sensation with an anterior C5, 6, and 7 dermatomal area.

While no bony structures had been damaged at the time of the 
surgery, there had clearly been nerve damage.  There was also 
noted to be tissue loss:  the bilateral hyoid, 
sternocleidomastoid, levator scapulae and trapezial muscles 
were all injured.

The examiner noted that the veteran was independent with 
ambulation without any assistive devices.  She was noted to 
be independent with all activities of daily living.

An examination of the spine was also conducted in February 
1999.  She indicated that, following her May 1990 surgery, 
she developed numbness or decreased sensation from the jaw to 
the clavicles bilaterally.  This surgery caused muscle damage 
and weakness on the left side of the cervical spine with 
decreased range of motion and pain in the left arm with 
weakness.  The objective examination of the neck revealed an 
8 inch ventral V-shaped scar with some slight tenderness on 
the left proximal pole of the scar.  The cervical spine 
displayed 40 degrees of flexion; 10 degrees of extension; 
side bending of 20 degrees bilaterally; and rotation to 20 
degrees bilaterally.  Her left shoulder displayed 160 degrees 
of abduction (the right was to 180 degrees); flexion was to 
160 degrees (the right was to 160 degrees); extension was to 
30 degrees (the right was to 40 degrees); left and right 
external and internal rotation were to 90 degrees.  She 
displayed weakness of the entire shoulder girdle in 
abduction, flexion, extension, adduction and also internal 
and external rotation.  She also had weakness of the biceps, 
triceps and brachioradialis.  Her grip strength was slightly 
less at 4/5.  She had spotty sensation from the jaw line to 
the clavicles bilaterally.  There was also some spotty 
sensation on the posterior trapezius muscle.  The impression 
was disease of the cervical nerve roots secondary to nerve 
tumor which results in hip anesthesia of the anterior 
cervical spine and also of the left shoulder with weakness of 
the entire left upper extremity.

The veteran testified before a member of the Board at a 
personal hearing in May 2000.  She stated that her neck 
muscles were so weak that she would have to physically hold 
her head up after 30 to 40 minutes.  She indicated that she 
was unable to left a gallon of milk with her left arm and had 
numbness from below the ears, along the jaw line down to both 
collar bones.


ANALYSIS

The rating criteria pertaining to muscle group injuries were 
amended effective July 3, 1997.  According to VAOGCPREC 3-
2000 (April 10, 2000), the Board is to apply the criteria in 
effect prior to the amendment for any period prior to the 
effective date of the regulatory change.  For the period 
after the effective date of the regulatory change, the Board 
is to apply whichever criteria is found to be more favorable 
to the appellant.  Therefore, in this case, the older 
criteria will be used to evaluate the veteran's bilateral 
radical neck dissection residuals prior to July 3, 1997 and 
both criteria will be relied on for the period after July 3, 
1997, as neither is more favorable to the appellant.



Rating criteria for muscle injuries prior to July 3, 1997

A moderate disability of the muscles includes objective 
findings such as signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  A 
moderately severe muscle injury includes objective findings 
such as indications on deep palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  A severe 
disability of the muscles includes objective findings such as 
moderate or extensive loss of deep fascia or of muscle 
substance on palpation; soft or flabby muscles in the wound 
area; muscle that do not swell and harden normally in 
contraction; tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present; visible or measured atrophy may or may not be 
present; adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to one of 
the long bones, scapula, pelvic bones, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type.  38 C.F.R. § 4.56(b), (c) & (d) (1996).


Rating criteria for muscle injuries following July 3, 1997

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999)

A moderate injury includes objective evidence of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).

A moderately severe injury includes objective findings such 
as indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1999).

A severe injury includes objective findings such as a show 
loss of deep fascia or muscle substance on palpation, or soft 
flabby muscles in the wound area.  The muscles would swell 
and harden abnormally in contraction.  Tests of strength and 
endurance or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  The following are also signs 
of severe injury: adhesion of scars to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles.  
38 C.F.R. § 4.56(d)(4) (1999).

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XXII (muscles of the front of the neck: 
[lateral, supra- and infrahyoid group]; trapezius [clavicular 
insertion]; sternocleidomastoid; the "hyoid" muscles; 
sternothyroid; and digastric).  A 20 percent evaluation 
requires moderately severe residuals and a 30 percent 
evaluation requires severe residuals.  These muscles affect 
rotary and forward movements of the head; respiration; and 
deglutition.  38 C.F.R. Part 4, Code 5322 (1996).

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XXII (muscles of the front of the neck: 
[lateral, supra- and infrahyoid group]; trapezius [clavicular 
insertion]; sternocleidomastoid; the "hyoid" muscles; 
sternothyroid; and digastric).  A 20 percent evaluation 
requires moderately severe residuals and a 30 percent 
evaluation requires severe residuals.  These muscles affect 
rotary and forward movements of the head; respiration; and 
deglutition.  38 C.F.R. Part 4, Code 5322 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation of 20 percent, for moderately severe 
muscle injury residuals to MG XXII is warranted from the date 
of the July 1993 VA examination to July 3, 1997, pursuant to 
the applicable criteria in effect at that time.  The evidence 
of record suggested that the veteran suffered from a moderate 
loss of muscle substance, as well as a moderately severe loss 
of strength and endurance.  The objective evidence had shown 
atrophy of the involved muscles, as well as decreased range 
of motion of the cervical spine.  The Board finds that this 
evidence supports a finding of moderately severe residuals, 
thus warranting the assignment of a 20 percent disability 
evaluation.  However, it is not found that a 30 percent 
evaluation is justified, since severe residuals were not 
demonstrated.  There was no indication of extensive loss of 
deep fascia or of muscle substance on palpation; soft or 
flabby muscles in the wound area; muscles that did not swell 
and harden normally in contraction; or tests of strength or 
endurance compared with the sound side or of coordinated 
movements showing positive evidence of severe impairment of 
function.  There was no evidence of adhesion of a scar to one 
of the long bones, scapula, pelvic bones, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, such as to 
indicate a severe type of injury.  

Following the change in the regulations effective July 3, 
1997, it is found that an evaluation of 20 percent for the 
residuals involving MG XXII is warranted under both the old 
and the new rating criteria.  Again, the evidence clearly 
shows that her disability resulting from the surgery is 
moderately severe in degree.  The objective evidence showed 
decreased sensation in the upper extremities, decreased range 
of motion in the upper extremities and cervical spine, as 
well as some muscle atrophy, decreased grip strength and 
decreased endurance.  Based upon the February 1999 VA 
examination report, it is therefore found that entitlement to 
a 20 percent evaluation under both the old and the new rating 
criteria in effect after July 3, 1997 is warranted.  

However, it is found that a 30 percent evaluation is not 
justified at this time under the old rating criteria after 
July 3, 1997.  As noted above, there is no objective evidence 
of extensive loss of deep fascia or of muscle substance on 
palpation; nor is there any suggestion of soft or flabby 
muscles in the wound area.  The evidence did not show that 
the muscles did not swell and harden normally in contraction.  
Severe impairment of function was not demonstrated through 
tests of strength and endurance, although decreased strength 
was present to a moderately severe level.  There was also no 
evidence of adhesion of a scar to one of the long bones, 
scapula, pelvic bones, with epithelial sealing over the bone 
without true skin covering, in an area where bone is normally 
protected by muscle, which would tend to suggest a severe 
type of injury.  

There was also no indication that a 30 percent evaluation 
would be warranted under the new rating criteria in effect 
after July 3, 1997.  The objective findings did not include a 
loss of deep fascia or muscle substance on palpation, nor of 
soft flabby muscles in the wound area.  There was no 
indication that the affected muscles would swell and harden 
abnormally in contraction.  Tests of strength and endurance 
or coordinated movements compared with the corresponding 
muscles of the uninjured side  did not indicate severe 
impairment of function, although some impairment was noted.  
The following are also signs of severe injury: adhesion of 
scars to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; and adaptive contraction of an opposing 
group of muscles.  However, these signs of severe injury are 
not documented in the veteran's case.

Therefore, it is concluded, after weighing all the evidence 
of record and after resolving all doubt in the veteran's 
favor, that the evidence supports a 20 percent disability 
evaluation for the service-connected bilateral radical neck 
dissection residuals involving MG XXII.

The Board notes that there are additional disabilities 
resulting from the neck dissection that warrant separate 
compensation.  The objective evidence clearly shows that the 
veteran has also suffered damage to MG I, which controls 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  This involved the extrinsic muscles of the 
shoulder girdle: 1) trapezius; 2) levator scapulae; and 3) 
serratus magnus.  See 38 C.F.R. Part 4, Code 5301 (1996 & 
1999).

According to the criteria in effect prior to July 3, 1997, a 
10 percent evaluation is warranted for moderate injury to MG 
I of the dominant upper extremity; a 30 percent evaluation 
requires a moderately severe injury and a 40 percent 
evaluation requires a severe injury.  A 10 percent disability 
evaluation is warranted for a moderate injury of MG I of the 
non-dominant upper extremity; a moderately severe injury 
warrants a 20 percent evaluation and severe injury residuals 
warrant a 30 percent evaluation.  38 C.F.R. Part 4, Code 5301 
(1996).

According to the criteria in effect after July 3, 1997, a 10 
percent evaluation is warranted for moderate injury to MG I 
of the dominant upper extremity; a 30 percent evaluation 
requires a moderately severe injury and a 40 percent 
evaluation requires a severe injury.  A 10 percent disability 
evaluation is warranted for a moderate injury of MG I of the 
non-dominant upper extremity; a moderately severe injury 
warrants a 20 percent evaluation and severe injury residuals 
warrant a 30 percent evaluation.  38 C.F.R. Part 4, Code 5301 
(1999).

The evidence of record indicates that the veteran in right-
handed; thus, this is her dominant upper extremity.  After a 
careful review of the evidence of record, it is found that 
the veteran is entitled to a 20 percent disability for 
moderately severe damage to MG I of the left non-dominant 
upper extremity under the old regulations in effect prior to 
July 3, 1997 and under both the old and new regulations in 
effect after July 3, 1997.  This evidence demonstrated the 
presence of a moderate loss of muscle substance, as well as a 
loss of strength and endurance of the left upper extremity.  
This was clearly documented by her loss of motion of the left 
arm.

It is also found that a 10 percent disability evaluation for 
moderate damage to MG I of the right dominant upper extremity 
under the old regulations in effect prior to July 3, 1997 and 
under both the old and the new regulations in effect after 
July 3, 1997 is warranted.  The evidence showed some 
limitation of motion of the right upper extremity.  It also 
demonstrated moderate signs of loss of muscle substance and 
definite weakness.  There was also some loss of strength and 
endurance.

The Board also finds that a 10 evaluation is warranted for 
neuralgia of the 11th (spinal accessory, external branch) 
cranial nerve.  According to the applicable criteria, a 10 
percent is warranted for moderate incomplete paralysis; a 20 
percent requires severe incomplete paralysis and a 30 percent 
evaluation requires complete paralysis.  38 C.F.R. Part 4, 
Code 8411 (1999).  After a careful review of the evidence, it 
is found that a 10 percent evaluation is warranted for 
moderate incomplete paralysis of the 11th cranial nerve, 
manifested by some spotty sensation from the jawline to the 
clavicles.

Finally, according to the applicable criteria, a 20 percent 
evaluation is warranted for mild incomplete paralysis of all 
radicular groups of a major upper extremity.  A 40 percent 
evaluation requires moderate incomplete paralysis, while a 70 
percent evaluation requires severe incomplete paralysis.  A 
20 percent evaluation is also warranted for mild incomplete 
paralysis of all radicular groups of the minor upper 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis and a 60 percent evaluation requires 
severe incomplete paralysis.  38 C.F.R. Part 4, Code 8513 
(1999).  After carefully reviewing the evidence of record, it 
is found that 20 percent evaluations are justified for mild 
incomplete paralysis of all radicular groups of both of the 
veteran's upper extremities.  This is manifested by decreased 
sensation in the upper extremities, as well as decreased grip 
strength.


ORDER

Restoration of the 100 percent evaluation for the service-
connected hypoparathyroidism, status post total thyroidectomy 
for carcinoma is denied.

An evaluation of 20 percent for the service-connected 
bilateral radical neck 
dissection residuals involving MG XXII is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

An evaluation of 20 percent for the service connected 
bilateral radical neck dissection residuals involving MG I of 
the left upper extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 10 percent for the service connected 
bilateral radical neck dissection residuals involving MG I of 
the right upper extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 10 percent for the service-connected 
bilateral radical neck dissection residuals involving the 
11th cranial nerve is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation of 20 percent for the service-connected 
bilateral radical neck dissection residuals involving all 
radicular groups of the left upper extremity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation of 20 percent for the service-connected 
bilateral radical neck dissection residuals involving all 
radicular groups of the right upper extremity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

